                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE



Sanjeev Lath

  v.                                       Civil No. 16-cv-534-LM
                                           Opinion No. 2020 DNH 015
Manchester Police Department et al.


                             O R D E R

    Sanjeev Lath, proceeding pro se, brought claims in this

case against 17 defendants in 27 counts.     He asserted claims

arising out of several alleged incidents that took place during

his tenure as a unit owner in the Oak Brook Condominium (“Oak

Brook”).   Relevant to this order, Lath asserted five counts

against Amica Mutual Insurance Co. (“Amica”) arising out of

Amica’s denial of insurance coverage for a fire that occurred in

Lath’s condominium unit.   Amica moves for summary judgment on

all of Lath’s claims.   Lath objects.1



                        STANDARD OF REVIEW

    A movant is entitled to summary judgment if it “shows that

there is no genuine dispute as to any material fact and [that

it] is entitled to judgment as a matter of law.”     Fed. R. Civ.



    1 Lath also moves to strike an exhibit attached to Amica’s
motion for summary judgment (doc. no. 396) and asks the court to
hold a hearing to clarify an issue in the case (doc. no. 404).
The court addresses both these motions below.
P. 56(a).   In reviewing the record, the court construes all

facts and reasonable inferences in the light most favorable to

the nonmovant.   Kelley v. Corr. Med. Servs., Inc., 707 F.3d 108,

115 (1st Cir. 2013).



                            BACKGROUND

     On December 15, 2016, there was a fire in Lath’s

condominium unit in Oak Brook, which damaged the unit as well as

Lath’s personal property.   The following day, Lath provided

notice of the fire and resulting damage to Amica, with whom he

had a homeowner’s insurance policy (the “Policy”).

     Amica assigned Lath’s claim to one of its adjusters.      On

December 30, 2016, after the adjuster had begun his

investigation of the circumstances of the fire as well as the

nature and extent of Lath’s claimed damages, Amica’s counsel,

Michael Snyder, sent Lath a letter by email and regular mail.

The letter gave Lath notice of Amica’s election to take his

examination under oath, as allowed under the Policy.    The

examination was scheduled for January 18, 2017 at the law

offices of Craig and Gatzoulis.

     On December 30, 2016, the day Amica’s counsel emailed the

letter to Lath, Lath responded by email.   Lath stated: “I will

not be appearing for an examination under oath.”   Doc. no. 392-5

at 2.   Lath further stated that the “policy only requires a



                                  2
written affidavit which was provided to Amica” and reiterated:

“Again, I do not consent and will not consent to such an

examination under oath.”     Id.

    On January 3, 2017, Attorney Snyder sent Lath a follow-up

letter.   The letter referred Lath to the specific provision of

the Policy which required Lath to provide Amica with records and

documents it requests and submit to an examination under oath.

The letter further referenced Lath’s apparent concerns that

Attorney Snyder is “affiliated” with Michael Craig, at whose law

office Lath’s examination was to be taken.    Although Attorney

Snyder denied any affiliation with Attorney Craig, he moved the

location of Lath’s examination to the Courtyard by Marriot in

Manchester, New Hampshire.

    Lath received the January 3 letter but did not appear for

his examination on January 18 as scheduled.   Amica denied Lath’s

claim due to his failure to appear for an examination under

oath.



                              DISCUSSION

    Lath asserts five claims against Amica: (1) Civil

Conspiracy, in which Lath alleges that Amica conspired with Oak

Brook and various tenants to harass him and damage his property

(Cause 19); (2) Breach of contract (Cause 24); (3) Breach of the

implied covenant of good faith and fair dealing (Count 25); (4)



                                   3
deception (Count 26); and (5) invasion of privacy (Count 27).

Amica moves to dismiss all of Lath’s claims against it, arguing

that Lath’s failure to comply with his duties under the Policy

precludes him from bringing any of his claims.   Amica also

contends that even if Lath could proceed with his claims, his

discovery violations prevent him from seeking certain categories

of damages.



I.   Liability

     Section I (entitled “Duties After Loss”), paragraph C(7) of

the Policy provides:

     In case of a loss to covered property, we have no duty
     to provide coverage under this policy if the failure
     to comply with the following duties is prejudicial to
     us. These duties must be performed either by you, an
     insured seeking coverage, or a representative of
     either:

     As often as we reasonably require:

     a.   Show the damaged property;
     b.   Provide us with records and documents we request
     and permit us to make copies; and
     c.   Submit to examination under oath, while not in
     the presence of an other insured, and sign the same.

Doc. no. 392-1 at 22.   Paragraph H of Section I (entitled “Suits

Against Us”) states: “No action can be brought against us unless

there has been full compliance with all of the terms under

Section I of this policy and the action is started within two

years after the date of loss.”   Id. at 23.




                                 4
    The New Hampshire Supreme Court addressed a nearly

identical set of provisions in an insurance contract.       The

supreme court noted that the

    purpose of an EUO2 provision is to enable the carrier
    to possess itself of all knowledge, and all
    information as to other sources and means of
    knowledge, in regard to the facts, material to their
    rights, to enable them to decide upon their
    obligations, and to protect them against false claims.
    The EUO provides a mechanism for the insurer to
    corroborate the claim by obtaining information that is
    primarily or exclusively within the possession of the
    insured.

Krigsman v. Progressive N. Ins. Co., 151 N.H. 643, 648 (2005)

(internal quotation marks and citations omitted).

    The supreme court held:

    The policy unambiguously states that the insured must
    allow Progressive to take an examination under oath
    and that Progressive may not be sued unless there is
    full compliance with all of the policy terms,
    including the EUO provision. A reasonable person in
    the petitioner's position would interpret the policy
    as requiring compliance with the EUO request prior to
    filing suit. Thus, we conclude that the language of
    the petitioner's policy makes submission to a
    reasonable request for an EUO a condition precedent to
    filing suit.

Id. (internal citation omitted).       The court further held that

the insurer did not need to show prejudice from the insured’s

refusal to submit to an examination under oath.       Id.

    There is no dispute that Lath failed to attend the

examination under oath scheduled for January 18.       Nevertheless,



    2   EUO stands for “examination under oath.”


                                   5
Lath argues that Amica is not entitled to summary judgment for

several reasons, including that the court should not consider

any of Amica’s exhibits, that he did submit to a separate

examination under oath, and that he asked Amica to reschedule

his examination under oath but Amica refused.



     A.      Exhibits

     Lath’s primary argument is that the court should not

consider any of the exhibits included with Amica’s motion for

summary judgment because of various alleged evidentiary

failings.3    Although Lath’s challenges to the exhibits are

meritless, the court notes that Lath does not dispute the crux

of Amica’s argument: the Policy required Lath to submit to an

examination under oath before bringing suit and he did not

attend the scheduled January 18 examination.    The court will

therefore focus only on resolving the crux of the dispute.     As

such, the court need not address further Lath’s challenges to

Amica’s exhibits.




     3 Lath also moves to strike one of the exhibits, document
no. 392-3, which provides his answers to Amica’s first set of
interrogatories. Lath asserts that this document contains his
social security number and date of birth and should have been
redacted. As Amica notes and Lath does not dispute, this
information is already included in the record in documents Lath
attached to his amended complaint. Therefore, Lath’s motion to
strike is denied.


                                  6
    B.   Other Examination Under Oath

    Although Lath admits he did not attend the January 18

examination, he asserts that he did submit to an examination

under oath.     Lath states that shortly after the fire, he met

with Amica’s cause and origin investigator, Sebastian Bongiorno,

a meeting that was in the presence of Paul King, Manchester’s

Fire Marshal.    According to Lath, this was an “examination” that

satisfies his obligation under the Policy.

    Lath’s argument is misplaced.      Even if the initial meeting

with Bongiorno could be classified as an “examination” under the

policy, Lath does not claim that the examination was under oath.



    C.   Lath’s Request to Reschedule the Examination

    Lath states in an affidavit attached to his objection that

on “January 12, 2019, I requested Attorney Michael Snyder to

reschedule the examination as I was sick, and my request for

time off from work, to attend the examination was denied.     I

never received any confirmation or follow up on my request to

reschedule this examination.”    Doc. no. 397-1 at 1.   In other

words, Lath claims that Amica denied his insurance claim based

on his failure to attend an examination under oath but refused

to reschedule the examination when Lath could not attend.

    As noted, “submission to a reasonable request for an EUO

[is] a condition precedent to filing suit.”     Krigsman, 151 N.H.



                                   7
at 648.     “Reasonableness is a fairly low threshold in this

context.”    Lessard v. EMC Ins. Companies, No. 10-CV-302-JL, 2011

WL 3652507, at *4 (D.N.H. Aug. 17, 2011).      If Amica refused to

accommodate Lath’s one request to reschedule his examination,

however, a rational factfinder viewing the record in the light

most favorable to Lath could conclude that Amica’s request for

an examination under oath was unreasonable.     See id. (denying

insurer’s motion for summary judgment based on plaintiff’s

failure to submit to an examination under oath because whether

insurer’s lengthy delay in requesting the examination was

“reasonable” was a jury question).

     The only evidence of Amica’s purported failure to

accommodate Lath’s request to reschedule his examination is a

statement in Lath’s unsworn statement, titled “Affidavit of

Sanjeev Lath.”    See doc. no. 397.    The unsworn “affidavit,”

however, does not comply with 28 U.S.C. § 1746 and is not

competent evidence to defeat summary judgment.4     See, e.g., Bayad

v. Chambers, No. CIV A 04-10468-PBS, 2005 WL 6431855, at *2 n.9

(D. Mass. Dec. 20, 2005).

     In light of Lath’s pro se status, however, the court holds

its ruling on Amica’s summary judgment motion as to liability in

abeyance.     Within two weeks of the date of this order, Lath may



     4 For example, Lath’s declaration is not signed under
penalty of perjury.


                                   8
submit either a sworn statement or an unsworn declaration under

penalty of perjury in compliance with 28 U.S.C. § 1746,

supporting his statement that he asked Amica, through Snyder, to

reschedule his examination under oath and Amica declined to do

so.   If Lath does not submit such a filing on or before February

13, 2020, the court will rule on Amica’s motion based on the

current record.



II.   Damages

      Amica argues that it is entitled to summary judgment

because Lath has refused to comply with court orders relating to

the production of signed authorizations allowing Amica to

explore his claim for damages.   Specifically, Amica states that

Magistrate Judge Johnstone has issued multiple discovery orders

requiring Lath to produce signed authorizations for Amica to

access his medical and/or employment records.     Although Lath

purportedly executed an authorization in early 2019, he

subsequently revoked that authorization.     Amica argues that

Lath’s behavior entitles it to summary judgment to the extent

Lath seeks consequential damages in the form of personal

injuries, medical expenses, or lost wages.

      In his objection, Lath disputes Amica’s contention, stating

that he has completed all authorizations for the release of his

medical and/or employment records.   In response, Amica submits a



                                 9
November 24, 2019, email from Lath to Amica’s counsel with the

subject “withdraw all my releases.”      Doc. no. 401 at 5.   In the

body of the email, Lath writes “I am withdrawing all my releases

. . .”    Id.

     In response, Lath claims that he provided one set of

releases to both Amica and co-defendant BMS Cat Inc., as agreed

by the parties during a February 19, 2019 case management

conference.     Lath claims that BMS Cat Inc. has received all

pertinent documents, and that after production was complete, he

withdrew the releases.

     The court will revisit the issue of Lath’s authorizations

at the final pretrial conference.      To the extent Lath failed to

comply entirely with the Magistrate Judge’s discovery orders,

Lath will be precluded from seeking consequential damages at

trial.5



                              CONCLUSION

     For the foregoing reasons, plaintiff’s motion to strike

(doc. no. 396) and motion for a hearing (doc. no. 404) are

denied.   Amica’s motion for summary judgment (doc. no. 391) is




     5 Lath separately moves for the court to schedule a hearing
to clarify if Amica has received his medical records. Doc. no.
404. The court denies that motion. The parties may confer to
resolve their dispute concerning Lath’s records or the court
will address the issue at the final pretrial conference.


                                  10
denied without prejudice to the extent it seeks to preclude Lath

from seeking certain categories of damages.   The court holds its

ruling on Amica’s motion for summary judgment as to liability in

abeyance as provided in this order.

      SO ORDERED.



                              __________________________
                              Landya McCafferty
                              United States District Judge

January 30, 2020

cc:   Pro se Party and Counsel of Record




                               11
